®l Juez PeesideNte Señob del Tobo,
emitió la opinión del tribunal.
Se solicita la desestimación del recurso de apelación in-terpuesto en 'este caso porque la transcripción no se archivó en tiempo. Sostiene la parte apelada qne la apelación se interpuso el 4 de enero, 1927, y como el 4 de febrero no se había radicado la transcripción, es evidente que había trans-currido el término de treinta días que fija la ley, y el re-curso no puede en tal virtud proseguirse. La moción de desestimación se archivó en la secretaría de esta • corte el 5 de febrero actual alrededor de las once de la mañana. Al pie de la moción se hace constar qne se notificó por correo depositando el sobre en la oficina de San Juan, P. B., el propio 5 de febrero dirigido a los abogados del apelante residentes en Ponce, P. B.
La parte apelante se opuso, 1, porque la apelación se *336estableció el 5 de enero y por tanto el término para archi-var la transcripción vencía el 5 de febrero, en qne fné en' efecto archivada; 2, porqne annqne así no. fñera, la trans-cripción se archivó antes de qne la moción de desestimación se notificara al apelante, y porqne en todo caso los treinta días no deben contarse a partir del 5 de enero sino del 1 de febrero en qne la transcripción taquigráfica fné aprobada por el juez.
Los motivos de oposición primero y segundo no están bien fundados.
Es lo cierto qne el término comenzó a correr el 5 de-enero y no el 4 en que se notificó a la parte contraria, por-qne la apelación debe entenderse que se estableció cuando-se archivó la notificación, con el secretario y dicho acto se-realizó el 5, pero aún así el término venció el 4 de febrera porque el mes de enero tenía treinta y un días.
También es cierto qne constituye una buena defensa el que la transcripción esté archivada antes -de la moción de desestimación aunque hubiere vencido el término de ley y que el punto de partida es la notificación al apelante (Pórtela v. Viera, 31 D.P.R. 413), pero la moción se archivó en secretaría el día cinco de febrero una hora antes que la transcripción y contiene una afirmación bajo- juramento de haber sido notificada al apelante.
El motivo tercero está 'bien fundado. De acuerda con la ley y las reglas de la corte, existiendo como existióaquí una transcripción taquigráfica, el término para archivar la transcripción de los autos no comenzó a correr el 5 de enero sino el 1 de febrero cuando la transcripción taquigráfica fué aprobada por el juez.
Se sostuvo en el acto- de la vista de la moción por el abogado de la parte apelada que habiéndose fallado esto pleito sobre las alegaciones, la transcripción taquigráfica era innecesaria, pero el propio abogado manifestó que se había practicado prueba en relación con cierto injunction prelimi-*337nar aunque dijo que tal injunction nada tenía que ver con las qnestioues envueltas en la apelación. '
La transcripción está ya en esta corte. Consta de cien páginas. Se tramitó con la intervención de la parte ape-lada y ésta no obtuvo, ni siquiera pidió que fuera eliminada.
No estamos convencidos de que dicha transcripción sea innecesaria para resolver el recurso y pocas veces se ra-dican las transcripciones con la rapidez con que se ha radi-cado la de este caso.
Siendo ello así, por lo menos, por ahora, deberíamos declarar no haber lugar a la desestimación, pero deseamos decir además que tratándose de un día en el vencimiento del término y de horas en la notificación de la moción, y no siendo el término jurisdiccional, la corte, en el ejercicio de su discreción, declararía siempre no haber lugar a desestimar el recurso aunque las pruebas practicadas fueran innecesarias para resolverlo. Gandía v. Pizá, 17 D.P.R. 337.